DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1, 2 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 2 and 4-10 of U.S. Patent Number (USPN) 10,876,032 B2 (‘032 patent) (issued December 29, 2020). 
The claims at issue are not identical in that the claims of the ‘032 patent are drawn to a method of using an aqueous composition further comprising a step of converting unreacted epoxide groups to alpha-glycol groups by hydrolysis.  However, they are not patentably distinct from each other because both sets of claims are drawn to a method of modifying the permeability to water of a subterranean formation that includes injecting into the formation an aqueous fluid having about 0.005 to about 2 percent by weight of an aqueous composition, wherein the aqueous composition comprises the reaction product of: (i) an epoxide compound having an average of more than one epoxide group per molecule; (ii) a primary amino sulfonate; (iii) optionally a primary monoamine alkylene oxide oligomer, and (iv) optionally a primary monoamine or a secondary diamine, as specified in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2-10 that depend therefrom, are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because independent claim 1 is apparently reciting the term “composition” twice to refer to two separate compositions/products, which is confusing.  For example, dependent claim 9 refers back to “the aqueous composition” but it is unclear as to which composition of claim 1 it is actually referring to.  Perhaps Applicant should change the first composition to “aqueous fluid” or, alternatively, the second one to “reaction product” or “compound”?  
	Correction is respectfully required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Treybig (US 2005/0065036 A1 to Treybig et al., published March 24, 2005) in view of Ishikura (USPN 4,379,872 to Ishikura et al., issued April 12, 1983) and Kooijmans (USPN 4,317,757 to Kooijmans et al., issued March 2, 1982).  The references were cited by Applicant in its Information Disclosure Statement filed December 14, 2018.
Treybig discloses method for modifying the permeability to water of a subterranean formation that comprises injecting into the formation an aqueous composition comprising from about 0.005 percent to about 2 percent, by weight, of an alkylene oxide branched polyhydroxyetheramine or a salt thereof, wherein the fatty alkyl or alkylene oxide branched polyhydroxyetheramine is prepared by reacting a di-epoxide with a) one or more fatty alkyl or alkylene oxide functionalized amines or a mixture of one or more alkylene oxide functionalized amines and b) one or more amines having two reactive hydrogen atoms and c) optionally reacting the resulting polyhydroxyetheramine with an acid or alkylating agent to form the salt (abstract; [0002]; [0005] to [0009]; Table 1, Examples).  Chemical structure formulas corresponding to the epoxide compound recited in present claim 2 (formula I) are disclosed in paragraphs [0025] to [0034] of Treybig.  
Treybig further discloses that the epoxide can be, e.g., bisphenol A ([0034]; [0070]), and that reaction product can further contain primary amine group and/or an alkylene oxide functionalized amine ([0017]; [0044] to [0046]; [0048]; [0058]; [0059]).  In the formula disclosed in [0058], n can be up to 45, wherein n=45 would provide an oligomer/reaction product having a molecular weight within the range recited in present claim 4 (at least above 300) ([0059]).  The fluid composition can comprise about 1 to about 6 weight of a salt to prevent clay swelling (clay stabilization), such as potassium chloride, sodium chloride or sodium bromide ([0097]).
Treybig does not disclose its amine compound as an amino sulfonate. 
However, Kooijmans teaches a novel one-step process for preparing water-thinnable, hydrolytically stable binders for coatings wherein the process comprises reacting a polyglycidyl ether of a polyhydric phenol with neutralized sulphanilic acid in a ratio of from 0.9 to 1.1 aminohydrogen equivalents per epoxy equivalent, wherein these reaction compounds provide enhanced water-solubility and water-dispersibility, and wherein the product can be readily diluted readily with water, without assistance of any surfactant or emulsion stabilizer while still providing stable aqueous dilutions (col. 1, line 60 to col. 2, line 18; col. 4, lines 47-58; Example 1 and claim of Kooijmans).  
Similarly, Ishikura teaches a water-based composition containing an epoxy resin compound having a terminal amphoteric amino sulfonate group that is the reaction product, wherein the amine compound can be a primary amine, wherein the  proportion of the amino-sulfonate to the starting epoxy resin varies with the intended use of the water based epoxy resins composition but is generally 0.1 to 2 equivalents of amino sulfonate are preferable per one epoxy equivalent (col. 1, line 54 to col. 2, line 60).  The resultant water based epoxy resin compositions exhibit unique properties due to the presence of amphoteric amino-sulfonate group, such as readily dissolution/dispersion in an aqueous medium to form a water based liquid composition (col. 2, line 61 to col 3, line 54).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the claimed invention was made to select an amino-sulfonate compound as the amine reactant in Treybig’s epoxy resin composition component of the fluid used in its method for treating a subterranean formation.  It would have been obvious to one skilled in the art to incorporate an amino-sulfonate compound in Treybig’s reaction product to attain a resultant aqueous fluid composition having the epoxy resin readily dissolved/dispersed therein, which would thus become more effective when used in a method of treating a formation, in accordance with the teaching of Kooijmans and Ishikura.
Treybig (and Kooijmans/Ishikura) may not expressly disclose all the weight percentages/ratios recited in the present claims (e.g., 4, 5 and 9), however, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Treybig, Kooijmans and Ishikura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



February 13, 2021